Citation Nr: 1733572	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a service-connected anxiety disorder prior to July 9, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1972 and from September 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2011 and August 2016 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017, during which he waived RO review of any forthcoming evidence.  A transcript of the hearing is in the Veteran's file. 

By way of background, in a March 2011 rating decision, the RO granted entitlement to an anxiety disorder and assigned a 10 percent disability rating.  The Veteran perfected an appeal as to the assigned disability rating.  In a subsequent rating decision, dated in August 2016, the RO increased the disability rating assigned for the Veteran's anxiety disorder to 50 percent disabling, effective July 9, 2016.  The Veteran then perfected an appeal regarding the increased rating, noting that he sought an earlier effective date.  The earlier effective date issue, however, is part and parcel of the increased rating claim on appeal.  As the Veteran's ratings have already been staged or are an initial claim, the Board shall determine the propriety of both the dates of the stage and the ratings assigned for the entire appeal period.  Thus, the question of whether an earlier effective date for the grant of service connection will be adequately addressed in the increased rating context and need not be considered as a separate issue.


FINDINGS OF FACT

1.  Prior to July 9, 2016, the Veteran's anxiety disorder manifested to at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; a more severe impairment has not been shown.

2.  Since July 9, 2016, the Veteran's anxiety disorder has not manifested occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to July 9, 2016, the criteria for a disability rating of 30 percent, but no higher, for a service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).

2.  Since July 9, 2016, the criteria for a disability rating in excess of 50 percent for a service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran was provided a VA medical examination in July 2011 and July 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's anxiety disorder has been evaluated as 10 percent disabling prior to July 9, 2016, and in excess of 50 percent thereafter, under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 10 percent rating is warranted when where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  

The symptoms listed in Diagnostic Code 9413 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

Of note, that portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  

A GAF score of 51 to 60 was defined moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).

A GAF score of 61 to 70 was defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the Veteran is generally functioning "pretty well," has some meaningful relationships.

The Board notes that the use of GAF scores has been abandoned in the DSM-5;  however, DSM-IV was in use at the time of the 2011 VA examination and 2012 private medical note discussed below.  Thus, the GAF score assigned remains relevant for consideration in this appeal.

A statement by the Veteran's spouse dated in November 2010 reflects that she experienced a change in the Veteran after he returned from active duty service.  She noted that he was having trouble sleeping and would have bad nightmares.  She stated that the Veteran would jump out of bed and would sometimes fight her, thinking that she was the enemy.

The Veteran was afforded a VA examination in January 2011.  The Veteran reported that he had a good relationship with his spouse.  It was noted that the Veteran had satisfying social relationships.  He noted that he worked on old cars for activities and leisure pursuits.  It was noted that the Veteran was taking anti-depressants for this condition.  

Recurrent and intrusive recollections were noted.  Difficulty falling or staying asleep and exaggerated startled responses were also indicated.  

The Veteran's appearance was clean and he was neatly groomed.  His speech was clear.  He was cooperative, friendly and relaxed.  His affect was normal, his mood was good and his attention was intact.  His orientation was intact to person, time and place.  His thought process was unremarkable.  No delusions or hallucinations were noted.  He reported experiencing a sleep impairment described as 4 to 5 hours of sleep per night which caused exhaustion that interfered with daytime activities.  No inappropriate behavior, obsessive behavior, panic attacks or homicidal or suicidal thoughts were noted.  His impulse control was good and no episodes of violence were reported.  His memory was noted as normal.  

The VA examiner indicated that the Veteran had mild social and occupational impairment due to an anxiety disorder.  The VA examiner further noted that there was no total occupational and social impairment, no deficiency in judgment, thinking, family relations, work, mood or school, no reduced reliability and productivity, no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks and no signs or symptoms of transient or mild and decrease in work efficiency and ability to perform occupational tasks found.  Also, the VA examiner indicated that the Veteran's current psychosocial functional status was mildly impaired.  A GAF score of 63 was provided.  

It was noted that the Veteran worked full time for Ford.  It was also noted that the Veteran had worked for 30 years at Russell until the plant closed.  

A private medical record dated in October 2012 reflects that the Veteran complained of being depressed.  He stated that he experienced nightmares and was often agitated and anxious.  He noted that he would get startled if loud sounds occurred at work.  He noted that he avoided crowds.  The Veteran stated that he worked six days a week for a company that made parts for cars.  He also noted that he had worked at a corporation for 30 years until it closed.

The private examiner indicated that the Veteran experienced a moderate level of symptoms that had affected his function both socially and occupationally, but had not prevented him from being functional in those areas.  A GAF score of 57 was provided.  

The Veteran was afforded a VA examination in July 2016.  It was noted that the Veteran had been married for 19 years at the time of the examination and that he had a good relationship with his spouse.  The Veteran stated that he was worried that his wife would leave him due to his condition.  He reported a strained relationship with this children from a previous marriage.  He noted taking medication for his condition and attending counseling sessions every 2-3 months.  

Symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting, were noted.  

The VA examiner indicated that the Veteran was oriented to person, place and time, was groomed within normal limits and had good eye contact.  His thought process and content, and memory were within normal limits.  Insight and judgment appeared to be good.  His mood was depressed and agitated with congruent affect.   

The Veteran stated that he preferred to be alone and did not trust others.  He got anxious at work and often felt angry and agitated.  He stated that his wife told him that he kicked and fought in his sleep.  He experienced crying spells that had decreased in frequency since attending his therapy sessions.  The Veteran noted that he limited his contact with his family.  He noted that he carried a box cutter with him because he felt that people were out to get him.  It was noted that the Veteran should not be considered a current imminent or increased risk.  No suicidal plans or intent were noted.  

The VA examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

It was noted that the Veteran was currently employed at a manufacturing plant and had been employed there for the past 6 years.  He stated that he previously had problems getting along with others and experienced daily triggers, prior to being transferred to another position within the plant.  He noted that he avoided interaction with others, to include scheduling breaks when the break room would be mostly empty.  

At the Veteran's April 2017 videoconference Board hearing, he stated that he took medication for his anxiety disorder.  He noted that it was hard for him to sleep. 

Prior to July 9, 2016

Following a review of the medical and lay evidence, the Board concludes that prior to July 9, 2016, the Veteran's anxiety disorder is most closely approximated by the criteria for a 30 percent disability rating.  The July 2011 VA examination report and the October 2012 private medical note show that the Veteran reported sleep disturbances and startled responses when he was exposed to loud noises.  The Veteran's wife also noted that the Veteran experienced sleep problems and nightmares and would sometimes fight her, thinking that she was the enemy.  The October 2012 private medical note indicated that the Veteran was agitated and anxious.  Although some of the language in the examination reports mirrors the impairment level for a 10 percent rating, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the impairment level more closely approximated a 30 percent rating prior to July 9, 2016.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016).

Conversely, the Board does not find that the Veteran's symptoms were generally of similar severity, frequency, and duration as those described in the higher rating criteria for a 50 percent disability rating.  Notably, the Veteran did not display a flat affect, unusual speech patterns, panic attacks, impairment of long-term memory, or impaired judgement.  While the Veteran reported that he avoided crowds, it was reported that he had a good relationship with his wife and had maintained full time employment for over 30 years.  As the Veteran's symptoms did not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also did not meet the even more severe rating criteria for an increased 70 or 100 percent disability rating.  Specifically, the Veteran did not display delusions, hallucinations, suicidal ideation, homicidal ideation, obsessional rituals, or that he is a danger to himself or others. 

Likewise, the assigned GAF scores of 63 and 57 were indicative of mild to moderate symptoms which were consistent with no more than the level of impairment contemplated in the assigned 30 percent rating.

The Board concludes that prior to July 9, 2016, a disability rating of 30 percent, but no higher, is warranted for the Veteran's anxiety disorder.  As the Board already applied the benefit-of-the-doubt doctrine to award a higher rating and the preponderance of the evidence is against an even higher rating, there is no further doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since July 9, 2016

In consideration of the evidence of record, the Board finds that the Veteran's anxiety disorder has not resulted in occupational and social impairment with deficiencies in most areas, or even more severe total occupation and social impairment.  Thus, a higher initial schedular rating, in excess of 50 percent, is not warranted.

The evidence does not show suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); impaired impulse control (such as unprovoked irritability with periods of violence).  Nor are there any other reported or observed manifestations, not included in the rating schedule, which would indicate a rating in excess of 50 percent is appropriate.

While it was noted that the Veteran struggled with trusting others, the evidence does not show impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.  No suicidal ideation has been reported.  The Veteran noted that he preferred to be alone, but the evidence does not show that he is unable to establish or maintain effective relationships.  It was noted that the Veteran had been married for 19 years at the time of July 2016 VA examination, and that he was working at a manufacturing plant.  

Accordingly, the Board finds that the criteria for a schedular rating in excess of 50 percent have not been met for this period on appeal.  As the Veteran's symptoms do not meet the rating criteria for a higher 70 percent disability rating, it follows that his symptoms also do not meet the even more severe rating criteria for an increased 100 percent disability rating.  

Since July 9, 2016, the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for the Veteran's service-connected anxiety disorder, there is no doubt to be resolved, and increased ratings for this period on appeal is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  As indicated above, the Veteran has been employed during the pendency of this appeal.  There is no evidence or suggestion from the record that his anxiety disorder renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.







ORDER

Prior to July 9, 2016, a 30 percent disability rating, but no higher, for a service-connected anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary awards. 

Since July 9, 2016, a disability rating in excess of 50 percent for a service-connected anxiety disorder is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


